Citation Nr: 1534871	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  09-45 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an initial evaluation for left shoulder arthritis in excess of 10 percent prior to April 7, 2010, and of 20 percent from that date.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran had active service from July 1956 to July 1959.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the Appeals Management Center (AMC) in Washington, DC.  The Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut retains jurisdiction over the Veteran's claim.

In April 2010 and June 2014, the Veteran testified at a Decision Review Officer (DRO) and a Board hearing, respectively.  The transcripts of these hearings are in the file and have been reviewed. 

In April 2013 and August 2014, the Board remanded the claim for an increased rating for the left shoulder arthritis for additional development.  The requested development has been substantially complied with and the claim is ready for appellate review.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.  

Lastly, the Board notes that in a January 2014 statement, the Veteran raised the issue of increased rating for encephalitis.  The Board notes the Veteran is service connected for encephalalgia.  As this issue has not yet been adjudicated by the AOJ, it is referred back for appropriate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  The Veteran is right handed. 

2.  For the entire period on appeal time, manifestations of the Veteran's service-connected left shoulder arthritis included inability to do overhead lifting after three repetitions. 

3.  At no time during the appeal period has the Veteran's left shoulder arthritis manifested in range of motion limited to 25 degrees from the side.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 20 percent for left shoulder arthritis prior to April 7, 2010 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5201 (2014). 

2.  The criteria for a disability rating in excess of 20 percent for left shoulder arthritis have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5201 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 

VA has met its duty to notify and assist the Veteran in this case.  In this case, notice was provided to the Veteran in June 2004 and March 2006, prior to the June 2008 rating decision.  The Veteran was notified of the evidence necessary to substantiate a claim of service connection and VA and the Veteran's respective duties for obtaining evidence.  In a March 2006 letter, the Veteran was notified of VA's practices in assigning disability ratings and effective dates.  Further, the claim for an initial increased rating comes before the Board on appeal from the decision which also granted service connection; therefore, there can be no prejudice to the Veteran from any alleged failure to give adequate 38 U.S.C.A. § 5103(a) notice for the service connection claim that was granted. See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice arises from receipt of a notice of disagreement).  Thus, the Board concludes that VA satisfied its duties to notify the Veteran. 

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA examination reports, and lay statements. 

The Veteran was provided with VA examinations in May 2008, May 2010, and March 2015.  The Board finds the VA examination reports, read in conjunction, are thorough and adequate and provide a sound basis upon which to base a decision with regard to the claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, conducted physical examinations, and specifically addressed the symptoms and impairment listed in the relevant criteria in the potentially applicable diagnostic codes.  Additionally, neither the Veteran nor his representative has questioned the adequacy of the examinations in regards to the issue on appeal. 

Regarding the August 2014 travel Board hearing, when conducting a hearing a Veterans Law Judge must suggest that a claimant submit evidence on any issue material to substantiating a claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010); 38 C.F.R. § 3.103(c)(2) (2013).  The Veterans Law Judge also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  Bryant, 23 Vet. App. at 497. During the June 2014 Board hearing, the VLJ specifically noted the issue on appeal.  The VLJ also sought to identify any pertinent evidence not currently associated with the claims folder and explore fully the basis for the claim by asking the Veteran about current symptomatology.  Any evidence that might have been overlooked or was outstanding that might substantiate the claim was sought in the August 2014 Remand.  Therefore, the VLJ substantially complied with the requirements of Bryant.  VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim, and to respond to VA notices.  The Veteran and his representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014).  

The claim was previously remanded by the Board in April 2013 and August 2014 to schedule a hearing and obtain VA treatment and examination reports.  This was accomplished, and the claim was readjudicated in an April 2015 supplemental statement of the case.  The Board concludes that that the Board's remand orders have been substantially complied with, and it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002). 

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.  

Disability Rating Laws and Regulations

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2014).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1 (2014).  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2014).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided. 38 C.F.R. § 4.14.  

Where, as in this case, the question for consideration is the propriety of the initial ratings assigned, evaluation of the all evidence and consideration of the appropriateness of staged ratings is required whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. 38 C.F.R. § 4.40 (2014).  Weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability. 38 C.F.R. § 4.45 (2014). 

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59 (2014).

The Veteran is right handed.  Accordingly, all disability ratings assigned for his service-connected left shoulder arthritis involve the rating of his minor upper extremity.  The Veteran's service-connected left shoulder arthritis is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5003-5201.  The hyphenated diagnostic code shows that the service-connected left shoulder disability is manifested by arthritis and limitation of motion of the arm.  Degenerative arthritis is rated under limitation of motion of the affected joints, if such would result in a compensable disability rating. 38 C.F.R. § 4.71a, Diagnostic Code 5003.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is assigned for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 38 C.F.R. § 4.71a, Diagnostic Code 5003. 

Limitation of motion of the shoulder joint is rated under Diagnostic Code 5201.  38 C.F.R. § 4.71a.  A 20 percent rating contemplates limitation of motion of the minor arm to shoulder level or to midway between side and shoulder level.  A 30 percent rating is warranted for limitation of motion of the arm to 25 degrees from the side. 38 C.F.R. § 4.71a, Diagnostic Code 5201.  The normal range of motion of the shoulder joint is from 0 degrees to 180 degrees, with 90 degrees being at shoulder level. 38 C.F.R. § 4.71, Plate I (2014). 

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336  (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  See 38 U.S.C.A. §5107 (West 2014); 38 C.F.R. § 3.102 (2014). 

The Board has reviewed all of the evidence in the Veteran's VBMS/Virtual VA claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's claim.

Analysis

The Veteran contends that a higher rating is warranted for his service-connected left shoulder disability.  During the June 2014 Board hearing, he complained of left shoulder pain and weakness, as well as the inability to reach up high.  

In May 2008, a VA examination of the Veteran was conducted to determine the nature and etiology of his left shoulder complaints.  He reported a fall in service and a history of chronic multiple joint pains as a result of being stationed in Alaska in service.  He complained of having chronic pain, weakness, stiffness, fatigability, and lack of endurance leading to the inability to do any overhead lifting with that shoulder, as it tires after 3 repetitions.  He denied any swelling, heat, redness, instability, or giving-way. Treatment at that time consisted of nonsteroidal medications, specifically Motrin, which was noted to relieve the stiffness.  The Veteran also reported experiencing periods of flare-ups with cold weather and any movement, especially overhead.  He also stated that with overuse he gets flare-ups up to twice a week, lasting almost the entire day with a severity of 9 out of 10 being the maximum with 6 out of 10 representing the baseline.  Precipitating events included overhead work and holding arm up above his head.  

The Veteran complained of stiffness, weakness, and daily pain with intermittent radiation and worsening of pain with lifting or bending.  He did not have a prosthesis and was noted to be right-hand dominant.  Upon examination, there was mild tenderness to palpation at the left acromioclavicular (AC) joint line.  Strength in the upper left extremity was noted to be 4 out of 5.  Range of motion testing revealed shoulder forward flexion to 150 degrees, with pain from 100 to 150 degrees.  Shoulder abduction was to 130 degrees with pain from 100 to 130 degrees. Shoulder external and internal rotation were measured to 90 degrees with pain at 90 degrees.  Range of motion was reported to be limited by pain, fatigue, weakness, stiffness, and lack of endurance following repetitive use times 3 or during flare-ups.  No additional limitation of motion was reported following repetitive motion.  The examiner further noted that there was no muscle spasm or guarding.  Sensory exam was intact and there was no bicipital tenderness, pronator drift, ankylosis, inflammatory arthritis, or prosthesis.  The diagnosis at that time was left shoulder injury as likely chronic tendonitis and bursitis with mild to moderate functional limitations.

According to the May 2010 VA examination report, the Veteran complained of daily sharp pain rated as 9 out of 10, triggered by any shoulder activity and relieved or alleviated by Codeine.  He had not had any emergency department visits or hospitalizations for the shoulder in the prior 12 months.  The Veteran did experience pain and decreased range of motion.  Upon examination, the left shoulder displayed forward flexion to 40 degrees with hesitation at the end.  Extension was to 50 degrees with no pain.  Abduction was to 40 degrees without pain and up to 60 with pain and hesitation.  Adduction was to 40 degrees with no pain.  Internal rotation was to 80 degrees with no pain, and external rotation was to 40 degrees with hesitation.  There was no change after 3 repetitions.  There was tenderness to palpation around the shoulder with some guarding past 60-80 degrees on flexion/abduction of the left shoulder with at least as likely as not adhesive capsulitis.  Lastly, the examiner noted that the impairment does limit the Veteran's ability to dress and undress independently.

During the most recent March 2015 VA examination, the Veteran reported having generalized aching pain in the left shoulder on a daily basis.  He denied clicking, popping, catching, and giving way.  He further reported pain and limitation when trying to raise the left arm over shoulder level.  The examiner remarked that some of this reported pain is in the shoulder itself and some of this reported pain is in the neck and trapezius muscles.  The Veteran indicated that his neck pain/trapezius pain is treated with Botox and when he gets injection he feels like is shoulder pain lessens as well.  The Veteran denied flare ups at that time, however he reported limitation to lifting with the left arm and using the arm above shoulder level.  

Upon examination, flexion and abduction were both to 80 degrees.  External and internal rotations were to 50 degrees.  The examiner also observed that the Veteran is unable to do left arm activities above shoulder level due to restrictions in range of motion.  The examiner further stated that there was pain noted on exam which causes functional loss, however the Veteran was unable to perform repetitions due to pain.  Strength was slightly reduced to 4 out of 5.  There was no ankylosis or clavicle, scapula, acromioclavicular (AC) joint and sternoclavicular joint conditions observed.  Additionally, there was no shoulder instability, dislocation, or labral pathology suspected. 

The 2015 VA examiner noted that the Veteran's pain, weakness, fatigability or incoordination significantly limit functional ability with repeated use over a period of time.  However, he further remarked that the examination is neither medically consistent or inconsistent with the Veteran's statements describing functional loss with repetitive use over time, and was unable to say without mere speculation whether there would be further functional loss or decreased range of motion with flare or repeated activity because there is insufficient objective evidence to predict without resorting to speculation.  Regarding the Veteran's functional limitations, the examiner stated that the Veteran was limited in his ability to lift weight with the left arm or use the left arm for overhead activity; however he noted that he remains able to accomplish all necessary ADLs and daily activities.

The examiner further remarked that the Veteran's current symptoms are the result of both mild left shoulder osteoarthritis and cervical osteoarthritis and dystonia.  His primary pain complaints in the medical records have been of neck pain and it is the cervical dystonia that has been treated with Botox and physical therapy over the last few years.  Thus, the examiner opined that it is not possible without resorting to speculation to determine exactly how much of his left arm pain/disability is related to his cervical osteoarthritis/dystonia versus his left shoulder osteoarthritis. 

For the period of time prior to April 7, 2010, the Veteran's service-connected left shoulder arthritis was manifested by forward flexion to 150 degrees with pain beginning at 100 degrees, abduction to 130 degrees with pain beginning at 100 degrees, and x-ray evidence of arthritis.  Although these findings do not warrant the assignment of a compensable disability rating based upon limitation of motion under Diagnostic Code 5201, the Veteran reported that during flare-ups, he was unable to do any overhead lifting, which equates to a range of motion limited to shoulder level.  The Board notes that the examiner did not specify additional limitation in motion after three repetitions; however, he stated that the Veteran's range of motion was limited by pain, fatigue, weakness, stiffness, and lack of endurance.  The Veteran himself stated that he suffers for inability to do overhead lifting as his shoulder tires after three repetitions, which suggests he is limited to shoulder level, but no further.  Thus the Board finds that a 20 percent rating, an no higher is warranted for the appeal period prior to April 7, 2010.

As of April 7, 2010, the Veteran's service-connected left shoulder arthritis was manifested by no less than forward flexion to 40 degrees, abduction to 80 degrees and x-ray evidence of arthritis.  These findings meet the criteria for the assignment of a 20 percent disability rating for limitation of motion of the minor left arm to at shoulder level.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  At no time is there evidence of record showing that the Veteran service-connected left shoulder arthritis meets the criteria for the assignment of a disability rating in excess of 20 percent, as limitation of motion of the arm to 25 degrees from the side has not been shown. Id. 

None of the evidence above shows that the Veteran's range of motion of the left shoulder was limited to 25 degrees from the side, even considering DeLuca factors, at any time during the period on appeal.  There is no evidence that he had pain, excess fatigability, incoordination, and weakness that would result in symptomatology more closely approximating limitation of motion to 25 degrees from the side.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1996); 38 C.F.R. §§ 4.40, 4.45, 4.71a.  Accordingly a higher disability rating cannot be assigned under Diagnostic Code 5201.  Additionally, there is no evidence of ankylosis of the scapulohumeral articulation, impairment of the humerus, or impairment of the clavicle or scapula. Therefore, Diagnostic Codes 5200, 5202, and 5203 are not applicable. 

The Board notes that VA treatment records indicate the Veteran's complaints of pain and numbness radiating from the neck down into the left hand.  In March 2012 the Veteran reported bilateral hand numbness and tingling.  At that time he was noted to have moderate median neuropathy at the wrist on the left and diffuse sensory polyneuropathy, however there was no evidence of cervical radiculopathy.  As noted above, the 2015 VA examiner indicated that the Veteran's current symptoms included pain and limitation of motion of the shoulder.  The examiner also noted reduction in muscle strength and stated that the Veteran's current symptoms are the result of both mild left shoulder osteoarthritis and cervical osteoarthritis and dystonia; however, it was stated that it is not possible without resorting to speculation to determine exactly how much of his left arm pain/disability is related to his cervical osteoarthritis/dystonia versus his left shoulder osteoarthritis.  The examiner did not indicate a diagnosis of neuropathy related to the service-connected left shoulder disability.  Taking into consideration the findings shown regarding the left shoulder including the Veteran's reported pain, the overall disability picture demonstrated at that examination is not commensurate to limitation to 25 degrees from the side.

The preponderance of evidence is against assigning a rating higher than 20 percent for limitation of motion of the left shoulder.  There are no range of motion findings showing limitation of motion to 25 degrees from the side or that he had pain, excess fatigability, incoordination, and weakness that would result in symptomatology more closely approximating limitation of motion to 25 degrees from the side.  Further, the Veteran's reports of pain on motion have to do with motion overhead.  While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected left shoulder arthritis, the evidence shows no distinct period of time when the Veteran's service-connected left shoulder disorder varied to such an extent that a rating greater or lesser than that assigned would be warranted.  Therefore, a rating higher than 20 percent is not warranted under Diagnostic Code 5201 for any period on appeal. 

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation would have been warranted for the left shoulder arthritis for any part of the rating period.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's left shoulder arthritis are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The Veteran's disability picture is not so unusual or exceptional in nature as to render the disability ratings for his service-connected left shoulder inadequate.  The Veteran's left shoulder arthritis is evaluated under the musculoskeletal system criteria, which are found by the Board to specifically contemplate the Veteran's level of disability and symptomatology.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5201.  For the entire appeal period, manifestations of the Veteran's service-connected left shoulder arthritis included forward flexion to no less than 40 degrees, abduction to no less than 80 degrees, and x-ray evidence of arthritis.  When comparing these findings with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms are adequately contemplated by the disability rating assigned above.  Rating in excess of that currently assigned is provided for certain manifestations of a left shoulder disorder, but the medical evidence reflects that those manifestations are not present in this case.  In the absence of exceptional factors associated with the left shoulder disorder, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria. 

An inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009), has been considered. The Veteran has not alleged that he has been unable to secure or follow substantially gainful employment due to his left shoulder disability and the Board finds that the issue of entitlement to a TDIU has not been reasonably raised by the record or by the Veteran. 

Finally, in reaching this decision, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim for rating in excess of 20 percent for his service-connected left shoulder disorder, the doctrine is not for application and the claim for a rating in excess of 20 percent must be denied on schedular and extraschedular bases.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

ORDER

A 20 percent rating, and not higher, for left shoulder arthritis for the appeal period prior to April 7, 2010, is granted. 

An evaluation in excess of 20 percent for left shoulder arthritis for any period on appeal is denied



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


